                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


FOX VALLEY & VICINITY CONSTRUCTION                    )
WORKERS WELFARE FUND, et al.,                         )
                                                      )
                               Plaintiffs,            )       CIVIL ACTION
                                                      )
       vs.                                            )       NO. 21 C 2053
                                                      )
EC OF KANKAKEE COUNTY, INC.,                          )       JUDGE MARY M. ROWLAND
an Illinois corporation,                              )
                                                      )
STEPHEN EINFELDT, an individual,                      )
                                                      )
                               Defendants.            )


                 MOTION FOR ENTRY OF DEFAULT AND JUDGMENT

       NOW COME Plaintiffs, by their attorneys, and move for entry of judgment by default against

Defendants, EC OF KANKAKEE COUNTY, INC., an Illinois corporation, and STEPHEN

EINFELDT, an individual, in the total amount of $7,573.24, plus Plaintiffs’ court costs and

reasonable attorneys’ fees in the amount of $1,431.25.

       On May 7, 2021, the Summons and Complaint was served on the Registered Agent (by

tendering a copy of said documents to Brunetta Einfeldt) at his place of business (a copy of the

Summons and Affidavit of Service is attached hereto). Therefore, Defendant’s answer was due on

May 28, 2021. As Defendant has failed to timely answer the Complaint, Plaintiffs respectfully

request entry of default and judgment.

       In addition, on May 7, 2021, the Summons and Complaint was served on Defendant Stephen

Einfeldt (by tendering a copy of said documents to Brunetta Einfeldt) at his residence (a copy of the

Summons and Affidavit of Service is attached hereto). Therefore, Defendant’s answer was due on
May 28, 2021. As Defendant has failed to timely answer the Complaint, Plaintiffs respectfully

request entry of default and judgment.



                                                                                  /s/ Cecilia M. Scanlon


Cecilia M. Scanlon
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
I:\Fvcwj\EC of Kankakee\motion for entry of default and judgment.cms.df.wpd




                                                                              2
                                                  CERTIFICATE OF SERVICE

        The undersigned, an attorney of record, hereby certifies that she electronically filed the
foregoing document (Motion for Entry of Default and Judgment) with the Clerk of Court using the
CM/ECF system, and further certifies that I have mailed the above-referenced document by United
States Mail to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 18th
day of June 2021:

                                   Mr. Stephen Einfeldt, Registered Agent
                                   EC of Kankakee County, Inc.
                                   1501 Sir Lancelot
                                   Bourbonnais, IL 60914-9624

                                   Mr. Stephen Einfeldt
                                   1501 Sir Lancelot
                                   Bourbonnais, IL 60914-9624




                                                                              /s/ Cecilia M. Scanlon


Cecilia M. Scanlon
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
I:\Fvcwj\EC of Kankakee\motion for entry of default and judgment.cms.df.wpd
